DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-18) in the reply on 11/18/2020 is acknowledged.
No claim is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species, there being no allowable generic or linking claim.
 
Claim Objections
Claims 1-18 are objected to because of the following informality:
	Claim 1 is objected to because of the informality in the recitation "first and second transparent support layers" in line 2.  Examiner suggests changing the recitation to “first transparent support layer and second transparent support layer”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "the first and second transparent support layers" in line 5.  Examiner suggests changing the recitation to “the first transparent support layer and the second transparent support layer”.  All claims which depend on clam 1 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 1 is objected to because of the informality in the recitation "the first or second side" in line 11.  Examiner suggests changing the recitation to “the first side or the second side”.  
	Claim 4 is objected to because of the informality in the recitation "further comprising an adhesive is" in line 1.  Examiner suggests changing the recitation to “wherein an adhesive is”.  Appropriate correction is required.
	Claim 6 is objected to because of the informality in the recitation "a surface the second transparent support layer" in lines 2-3.  Examiner suggests changing the recitation to “a surface of the second transparent support layer”.  Appropriate correction is required.
	Claim 11 is objected to because of the informality in the recitation "the first or second side" in line 2.  Examiner suggests changing the recitation to “the first side or the second side”.  All claims which depend on clam 11 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 13 is objected to because of the informality in the recitation "the first and second transparent support layers" in line 2.  Examiner suggests changing the recitation to “the first transparent support layer and the second transparent support layer”.  Appropriate correction is required.
	Claim 16 is objected to because of the informality in the recitation "the first and second transparent support layers" in lines 1-2.  Examiner suggests changing the recitation to “the first transparent support layer and the second transparent support layer”.  Appropriate correction is required.
	Claim 18 is objected to because of the informality in the recitation "wherein where in" in line 1.  Examiner suggests changing the recitation to “wherein”.  Appropriate correction is required.
	Claim 18 is objected to because of the informality in the recitation "each zone" in line 2.  Examiner suggests changing the recitation to “each of the two or more zones”.  Appropriate correction is required.
	Claim 18 is objected to because of the informality in the recitation "at least two zones" in line 2.  Examiner suggests changing the recitation to “at least two zones of the two or more zones”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites “the interconnected solar cells” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the bifacial solar cells” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
Claim 1 recites “the first” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the first side”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites multiple “the second support layer” in line 9 and in line 10.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the second transparent support layer”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 1 recites “the tape” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 2 recites “the micro-structured reflective tape is” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes are”.  Appropriate correction is required.
	Claim 3 recites “the micro-structured reflective tape is” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes are”.  Appropriate correction is required.
	Claim 4 recites “the micro-structured reflective tape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 4 recites “second transparent support layer” in lines 2-3.  It is unclear whether the claimed “second transparent support layer” is identical to or a different feature from the claimed “the second support layer” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the second transparent support layer”.  Appropriate correction is required.
	Claim 5 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 6 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 6 recites “the tape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 6 recites “a surface” in line 2.  It is unclear whether the claimed “a surface” is identical to or a different feature from the claimed “a surface” in claim 1.  For the purpose of office action, the recitation will be treated as if it recites “the surface”.  Appropriate correction is required.
	Claim 7 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 7 recites “second side” in line 2.  It is unclear whether the claimed “second side” is identical to or a different feature from the claimed “second side” in claim 1.  For the purpose of 
	Claim 7 recites “the bifacial cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
	Claim 8 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 8 recites “the bifacial solar cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  All claims which depend on clam 8 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 8 recites “the bifacial cells” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  All claims which depend on clam 8 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 9 recites “the bifacial solar cells” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
	Claim 10 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 11 recites “the bifacial solar cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  All claims which depend on clam 11 are rejected by virtue of dependency.  Appropriate correction is required.
Claim 12 recites “the gap” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the gaps”.  Appropriate correction is required.
Claim 12 recites “the perimeter” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the perimeter”.  Appropriate correction is required.
Claim 12 recites “the bifacial cells” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
Claim 12 recites “the micro-structured reflective tape” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
Claim 12 recites “prism angles” in line 3.  It is unclear whether the claimed “prism angles” is identical to or a different feature from the claimed “a plurality of prism angles” in claim 
Claim 12 recites “the perimeter gap” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a perimeter gap”.  Appropriate correction is required.
Claim 13 recites “the gap” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the gaps”.  Appropriate correction is required.
Claim 13 recites “the plurality of bifacial cells” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
Claim 14 recites “the bifacial solar cells” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
	Claim 15 recites “the bifacial solar cells” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the plurality of interconnected bifacial solar cells”.  Appropriate correction is required.
	Claim 15 recites “cells” in line 2.  It is unclear whether the claimed “cells” is identical to or a different feature from the claimed “half cells” in line 2.  For the purpose of office action, the recitation will be treated as if it recites “the half cells”.  Appropriate correction is required.
	Claim 15 recites “these two groups” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the two series interconnected groups”.  Appropriate correction is required.
	Claim 17 recites “the micro-structured reflective tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 17 recites “the tape” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “the one or more micro-structured reflective tapes”.  Appropriate correction is required.
	Claim 18 recites “the prism shapes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “prism shapes”.  Appropriate correction is required.
	Claim 18 recites “prisms” in line 2.  It is unclear whether the claimed “prisms” is identical to or a different feature from the claimed “prisms” in claim 17.  For the purpose of office action, the recitation will be treated as if it recites “the prisms”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1).
	Regarding claim 1, ASBECK teaches a bifacial solar module with enhanced power output (see the solar cell module with bifacial solar cells, which has enhanced power output comparing the solar cell module with sing faced solar cells, see Figs. 4-5) comprising:
first and second transparent support layers (see the front surface layer 5 and the back cover 6 in Fig. 4; [0017] the front-side surface layer and the back cover are transparent); 
	Regarding the claimed “a plurality of electrically interconnected bifacial solar cells arranged between the first and second transparent support layers with gaps between one or more of the interconnected solar cells and edges of the first and second transparent support layers, the bifacial solar cells having a first side directly exposed to solar radiation and a second 
	Further regarding the claimed “one or more micro-structured reflective tapes positioned coincidentally with the gaps and attached to a surface of the second support layer such that light passing through the second support layer is reflected into the second support layer at angles such that light reflecting from the tape is absorbed by either the first or second side of the bifacial solar cells”, ASBECK teaches one or more reflective tapes (see the reflector (adhesive tape with a with pigment coating) 4; see Figs. 4-5 and [0048] the reflector could be an adhesive tape provided with a white pigment coating) positioned coincidentally with the gaps and attached to a surface of the second support layer (see Figs. 4-5) such that light passing through the second support layer is reflected into the second support layer at angles such that light Sinclair & Carroll Co. v. Interchemical Corp.).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches an adhesive is pre-attached to the micro-structured reflective tape prior to application to second transparent support layer (The recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  However, modified ASBECK teaches an adhesive is pre-attached to the micro-structured reflective tape prior to application to second transparent support layer (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures) in the rejection of claim 1)).  

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the micro-structured reflective tape includes prisms positioned against the second transparent support layer (The reflector (adhesive tape with micro-embossed regular prism-shaped structures) includes prims positioned against the back cover) (see the rejection of claim 1 and Fig. 4 of ASBECK).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the micro-structured reflective tape reflects light directly into second side of the bifacial cells (see the rejection of claim 1 and see the arrow 11 in Fig. 4 of ASBECK).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the micro-structured reflective tape reflects light into the second side of the bifacial solar cells and at an angle enough to totally internally reflect off the first transparent support layer down on to the front surface of the bifacial cells (see the rejection of claim 1 and see the arrow 11 and the arrow 12 in Fig. 4 of ASBECK).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 8.
	Modified ASBECK teaches at least a portion of light totally internally reflected off the first transparent support layer is further totally internally reflected off the second transparent support layer and onto the second side of the bifacial solar cells (see the rejection of claims 1 and 8; [0017] the front-side surface layer and the back cover are transparent and these are designed of glass; [0018] the solar cells along with the reflector are embedded in the material of the plastic coatings by lamination and the plastic coatings contain Ethylene vinyl acetate (EVA); Regarding the claimed “at least a portion of light totally internally reflected off the first transparent support layer is further totally internally reflected off the second transparent support layer and onto the second side of the bifacial solar cells”, Applicant sets forth the manner in which the claimed apparatus operates.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP § 2114.  The prior art needs only be capable of performing this function.  The placement of the structure in Fig. 4 of ASBECK has a capability of this function.  As such, the instantly claimed apparatus is unpatentable over the cited prior art).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the micro-structured reflective tape includes prisms having a plurality of prism angles (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures), wherein the prism-shaped structures have a plurality of prism angles).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 10.


	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 11.
	Modified ASBECK teaches the gap occupies the perimeter of the bifacial cells (see the Figs. 4-5 of ASBECK) and the micro-structured reflective tape includes prism angles (see the rejections of claims 10, 11) set to maximize light from the perimeter gap ([0010] of ASBECK, the idea underlying the present invention is to arrange a diffuse reflector in the otherwise transparent gap of bifacial solar cells in a bifacial solar cell module with transparent front-side and rear-side, thus, the light striking in the gap area can again strike and be used on the solar cells, thus, advantageously an additional light capture is realized and the efficiency of the solar module is increased; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to set the prism angles to maximize light from the perimeter gap, because maximum light from the perimeter gap provides the maximum efficiency of the solar module; Alternatively, it would have been obvious to choose the “setting prism angles to maximize light from the perimeter gap” from a finite number of identified, predictable solutions for increasing the efficiency of solar module, because the reflector (adhesive tape with 

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the first and second transparent support layers are glass or a polymer (ASBECK: The front-side surface layer and the back cover are transparent and these are designed of glass [0017]).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ASBECK teaches the micro-structured reflective tape includes prisms (The reflector (adhesive tape with micro-embossed regular prism-shaped structures) includes prisms) arranged in two or more zones across the tape (see the plurality of zones across the reflector (adhesive tape with micro-embossed regular prism-shaped structures) in Figs. 4-5 of ASBECK) (see the rejection of claim 1 and Figs. 4-5 of ASBECK).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of BEZZEL (US 20120099189 A1).
	Regarding claims 2 and 3, Applicant is directed above for a full discussion as applied to claim 1.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of CHEN (US 20140332073 A1).
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the micro-structured reflective tape includes prisms positioned on rear side of the tape away from a surface the second transparent support layer”, modified ASBECK teaches the micro-structured reflective tape includes prisms (see the reflector (adhesive tape with micro-embossed regular prism-shaped structures)) and a surface of the second transparent support layer (see the rejection of claim 1 and Fig. 4 of ASBECK), but does .
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of VAN ROOSMALEN (US 20170148942 A1).
	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the gap is 1-300 mm wide across a centerline of the first and second transparent support layers dividing the plurality of bifacial cells into two electrically interconnected regions”, modified ASBECK teaches the gap is wide across a centerline of the first and second transparent support layers dividing the plurality of bifacial cells into two electrically interconnected regions (see Fig. 4 of ASBECK; The gap between the bifacial solar cells 2 is wide across a centerline of the front surface layer 5 and the back cover 6 dividing the bifacial solar cells 2 into two electrically interconnected regions), but does not explicitly disclose the claimed “1-300 mm”.  VAN ROOSMALEN discloses a solar panel, wherein those parts that .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 1 above, further in view of SRIDHARA (US 20160141435 A1).
	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the bifacial solar cells are cut to less than whole cells”, modified ASBECK teaches the bifacial solar cells (see the rejection of claim 1), but does not explicitly disclose the claimed “cut to less than whole cells”.  However, SRIDHARA discloses a solar cell assembly, wherein an approach to increase module output power is to reduce the length of the solar cells in the direction of their interconnection with the ribbons 106, typically achieved by cutting the cells in half, and by doing so, resistive losses, which show a parabolic dependence on the length of the cells, can effectively be reduced, and power output can be improved by around 2% with such an approach [0009].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the bifacial solar cells which are cut in half from the whole cells in modified ASBECK as taught by SRIDHARA, because the cells cut in half increase module output power.

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over ASBECK (US 20170117425 A1) in view of MOSLEHI (US 20140102531 A1) and PEHARZ (US 20170279407 A1) as applied to claim 17 above, further in view of GONSIORAWSKI (US 20040035460 A1).
	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
	Regarding the claimed “wherein the prism shapes within each zone are substantially the same and at least two zones have prisms formed with different angles for reflecting the solar radiation”, modified ASBECK does not explicitly disclose the claimed feature.  However, GONSIORAWSKI discloses a photovoltaic module, wherein Figs. 5, 7 show that the prism shapes (the prism shapes of the grooves 24) within each zone (each zone of each gap between the cells 8) are substantially the same (see Fig. 5) and at least two zones have prisms formed with different angles for reflecting the solar radiation (see the at least two zones having the prism shapes of the grooves formed with different angles for reflection the solar radiation) (see Fig. 5, 7 and [0040]) and discloses the reflector pattern of FIG. 7 has proven to improve power output [0040].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism shapes within each zone so as to be substantially the same and the prisms at least two zones so as to be formed with different angles for reflecting the solar radiation modified ASBECK as taught by GONSIORAWSKI, because the reflector pattern improves power output and because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).



Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726